— Judgment unanimously affirmed, with costs. Memorandum: We affirm for the reasons stated at Special Term. We add only that, concerning the defense of the Statute of Limitations, the *1014respondents failed to state facts showing that the action was commenced more than four months after respondents’ refusal, upon demand of the petitioner, to perform their duty. (Appeal from judgment of Supreme Court, Onondaga County, Grow, J. — art 78.) Present — Dillon, P. J., Denman, Boomer, Green and Schnepp, JJ. [119 Misc 2d 907.]